Exhibit 10.1


WHITESTONE REIT


2018 LONG-TERM EQUITY INCENTIVE OWNERSHIP PLAN






TABLE OF CONTENTS




 
 
Page
 
 
 
Section 1.
Purpose.
2
 
Section 2.
Definitions.
2
 
Section 3.
Administration.
5
 
Section 4.
Common Shares Available For Awards.
5
 
Section 5.
Eligibility.
6
 
Section 6.
Share Options And Share Appreciation Rights.
6
 
Section 7.
Restricted Common Shares, Restricted Common Share Units, And Restricted Unit
Awards.
8
 
Section 8.
Performance Awards.
9
 
Section 9.
Other Share-Based Awards.
9
 
Section 10.
Non-Employee Trustee Awards.
10
 
Section 11.
Provisions Applicable To Covered Officers And Performance Awards.
11
 
Section 12.
Termination Of Employment.
12
 
Section 13.
Change In Control.
12
 
Section 14.
Amendment And Termination.
13
 
Section 15.
General Provisions.
13
 
Section 16.
Term Of The 2018 Plan.
15
 





1

--------------------------------------------------------------------------------




WHITESTONE REIT
2018 LONG-TERM EQUITY INCENTIVE OWNERSHIP PLAN


Section 1.
Purpose.



This plan shall be known as the “Whitestone REIT 2018 Long-Term Equity Incentive
Ownership Plan” (the “2018 Plan”). The purpose of the 2018 Plan is to promote
the interests of Whitestone REIT, a Maryland real estate investment trust (the
“Company”), its Subsidiaries and its shareholders by (i) attracting and
retaining key officers, employees, and trustees of, and consultants to, the
Company and its Subsidiaries and Affiliates; (ii) motivating such individuals by
means of performance-related incentives to achieve long-range performance goals;
(iii) enabling such individuals to participate in the long-term growth and
financial success of the Company; (iv) encouraging ownership of equity in the
Company by such individuals; and (v) linking their compensation to the long-term
interests of the Company and its shareholders. With respect to any awards
granted under the 2018 Plan that are intended to comply with the requirements of
“performance-based compensation” under Section 162(m) of the Code, the 2018 Plan
shall be interpreted in a manner consistent with such requirements.


Section 2.
Definitions.



As used in the 2018 Plan, the following terms shall have the meanings set forth
below:


(a) “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, and (iv) any entity
in which the Company has at least twenty percent (20%) of the combined voting
power of the entity’s outstanding voting securities, in each case as designated
by the Board as being a participating employer in the 2018 Plan.


(b) “Award” shall mean any Option, Share Appreciation Right, Restricted Common
Share Award, Restricted Common Share Unit, Restricted Unit Award, Performance
Award, Other Share-Based Award or other award granted under the 2018 Plan,
whether singly, in combination or in tandem, to a Participant by the Committee
(or the Board) pursuant to such terms, conditions, restrictions and/or
limitations, if any, as the Committee (or the Board) may establish or which are
required by applicable legal requirements.


(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.


(d) “Board” shall mean the Board of Trustees of the Company.


(e) “Change in Control” shall mean, unless otherwise defined in the applicable
Award Agreement, any of the following events:


(i) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Exchange Act, other than the Company or a wholly-owned subsidiary thereof or
any employee benefit plan of the Company or any of its Subsidiaries, becomes the
beneficial owner of the Company’s securities having 35% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of trustees of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business);


(ii) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination or contested election, or any combination
of the foregoing transactions, less than a majority of the combined voting power
of the


2

--------------------------------------------------------------------------------




then outstanding securities of the Company or any successor company or entity
entitled to vote generally in the election of the trustees of the Company or
such other corporation or entity after such transaction are held in the
aggregate by the holders of the Company’s securities entitled to vote generally
in the election of trustees of the Company immediately prior to such
transaction;


(iii) during any period of two (2) consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each Trustee of the Company first
elected during such period was approved by a vote of at least two-thirds
(2/3rds) of the Trustees of the Company then still in office who were (a)
Trustees of the Company at the beginning of any such period, and (b) not
initially (1) appointed or elected to office as result of either an actual or
threatened election and/or proxy contest by or on behalf of a Person other than
the Board, or (2) designated by a Person who has entered into an agreement with
the Company to effect a transaction described in (i) or (ii) above or (iv) or
(v) below;


(iv) a complete liquidation or dissolution of the Company;


(v) the sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary); or


(vi) with respect to Award Agreements for the chief executive officer, the chief
operating officer and the chief financial officer only, a termination of the
chief executive officer without cause, excluding non-appealable determinations
by a court of law for fraud, gross negligence, or willful neglect, which would
be considered termination for cause.


(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


(g) “Committee” shall mean a committee of the Board composed of not less than
two Non-Employee Trustees, at least two of whom shall be (i) a “non-employee
director” for purposes of Section 16 of the Exchange Act and Rule 16b-3
thereunder, (ii) an “outside director” for purposes of Section 162(m) and the
regulations promulgated under the Code, and each of whom shall be “independent”
within the meaning of the listing standards of the Nasdaq Stock Market.


(h) “Common Shares” or “Shares” shall mean common shares of beneficial interest,
par value $0.001 per share, of the Company.


(i) “Consultant” shall mean any consultant to the Company or its Subsidiaries or
Affiliates.


(j) “Covered Officer” shall mean at any date (i) any individual who, with
respect to the previous taxable year of the Company, was a “covered employee” of
the Company within the meaning of Section 162(m); provided, however, that the
term “Covered Officer” shall not include any such individual who is designated
by the Committee, in its discretion, at the time of any Award or at any
subsequent time, as reasonably expected not to be such a “covered employee” with
respect to the current taxable year of the Company and (ii) any individual who
is designated by the Committee, in its discretion, at the time of any Award or
at any subsequent time, as reasonably expected to be such a “covered employee”
with respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which any applicable Award will be exercised,
paid or vested.


(k) “Disability” shall mean, unless otherwise defined in the applicable Award
Agreement, a disability that would qualify as a total and permanent disability
under the Company’s then current long-term disability plan.


(l) “Employee” shall mean a current or prospective officer or employee of the
Company or of any Subsidiary or Affiliate.


(m) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.


3

--------------------------------------------------------------------------------






(n) “Fair Market Value” with respect to the Common Shares, shall mean, for
purposes of a grant of an Award as of any date, (i) the closing sales prices of
the Common Shares on all national securities exchanges on which the Common
Shares may at the time be listed, or any other such exchange on which the Common
Shares are traded, on such date, or in the absence of reported sales on such
date, the average closing sales prices on the immediately preceding date on
which sales were reported, (ii) if on any day the Common Shares shall not be
quoted on a national securities exchange, the average of the high and low bid
and asked prices on such day in the over-the-counter market as reported by
National Quotation Bureau Incorporated, or any similar successor organization,
or (iii) in the event there is no public market or over-the-counter market for
the Common Shares on such date, the fair market value as determined, in good
faith, by the Board or Committee in its sole discretion, and for purposes of a
sale of a Common Share as of any date, the actual sales price on that date.


(o) “Incentive Share Option” shall mean an option to purchase Common Shares from
the Company that is granted under Section 6 of the 2018 Plan and that is
intended to meet the requirements of Section 422 of the Code or any successor
provision thereto.


(p) “Non-Qualified Share Option” shall mean an option to purchase Common Shares
from the Company that is granted under Sections 6 or 10 of the 2018 Plan and is
not intended to be an Incentive Share Option.


(q) “Non-Employee Trustee” shall mean a member of the Board who is not an
officer or employee of the Company or any Subsidiary or Affiliate.


(r) “Operating Partnership” means Whitestone REIT Operating Partnership, L.P.


(s) “Option” shall mean an Incentive Share Option or a Non-Qualified Share
Option.


(t) “Option Price” shall mean the purchase price payable to purchase one Common
Share upon the exercise of an Option.


(u) “Other Share-Based Award” shall mean any Award granted under Sections 9 or
10 of the 2018 Plan.


(v) “Participant” shall mean any Employee, Trustee, Consultant or other person
who receives an Award under the 2018 Plan.


(w) “Performance Award” shall mean any Award granted under Section 8 of the 2018
Plan.


(x) “Person” shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.


(y) “Restricted Common Share” shall mean any Common Share granted under Sections
7 or 10 of the 2018 Plan.


(z) “Restricted Common Share Unit” shall mean any unit granted under Sections 7
or 10 of the 2018 Plan.


(aa) “Restricted Unit Award” means an award of units in the Operating
Partnership granted to a Participant under this 2018 Plan whereby the
Participant has immediate rights of ownership in the units underlying the award,
but such units are subject to restrictions in accordance with the terms and
provisions of this 2018 Plan and the limited partnership agreement of the
Operating Partnership, as amended, and may be subject to additional restrictions
in accordance with the terms of an Award Agreement pertaining to the Award,
including provisions causing the units to be subject to forfeiture by the
individual until the


4

--------------------------------------------------------------------------------




earlier of (a) the time such restrictions lapse or are satisfied, or (b) the
time such shares are forfeited, pursuant to the terms and provisions of any
Award Agreement pertaining to the Award.


(bb) “Retirement” shall mean, unless otherwise defined in the applicable Award
Agreement, retirement of a Participant from the employ or service of the Company
or any of its Subsidiaries or Affiliates in accordance with the terms of the
applicable Company retirement plan or, if a Participant is not covered by any
such plan, retirement on or after such Participant’s 65th birthday.


(cc) “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.


(dd) “Section 16” shall mean Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.


(ee) “Section 162(m)” shall mean Section 162(m) of the Code and the regulations
promulgated thereunder and any successor provision thereto as in effect from
time to time.


(ff) “Share Appreciation Right” or “SAR” shall mean a share appreciation right
granted under Sections 6 or 10 of the 2018 Plan that entitles the holder to
receive, with respect to each Common Share encompassed by the exercise of such
SAR, the amount determined by the Committee and specified in an Award Agreement.
In the absence of such a determination, the holder shall be entitled to receive,
with respect to each Common Share encompassed by the exercise of such SAR, the
excess of the Fair Market Value on the date of exercise over the Fair Market
Value on the date of grant.


(gg) “Subsidiary” shall mean any Person (other than the Company) of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company.


(hh) “Substitute Awards” shall mean Awards granted solely in assumption of, or
in substitution for, outstanding awards previously granted by a company acquired
by the Company or with which the Company combines (in either case, either
directly or through or with one or more Subsidiaries or other Affiliates).


(ii) “Trustee” shall mean a member of the Board.


Section 3.
Administration.



3.1 Authority of Committee. The 2018 Plan shall be administered by the
Committee, which shall be appointed by and serve at the pleasure of the Board;
provided, however, with respect to Awards to Non-Employee Trustees, all
references in the 2018 Plan to the Committee shall be deemed to be references to
the Board. Subject to the terms of the 2018 Plan and applicable law, and in
addition to other express powers and authorizations conferred on the Committee
by the 2018 Plan, the Committee shall have full power and authority in its
discretion to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Common
Shares to be covered by, or with respect to which payments, rights or other
matters are to be calculated in connection with Awards; (iv) determine the
timing, terms, and conditions of any Award; (v) accelerate the time at which all
or any part of an Award may be settled or exercised; (vi) determine whether, to
what extent, and under what circumstances, Awards may be settled or exercised in
cash, Common Shares, other securities, other Awards or other property, or
canceled, forfeited or suspended and the method or methods by which Awards may
be settled, exercised, canceled, forfeited or suspended; (vii) determine
whether, to what extent, and under what circumstances cash, Common Shares, other
securities, other Awards, other property, and other amounts payable with respect
to an Award shall be deferred either automatically or at the election of the
holder thereof or of the Committee; (viii) interpret and administer the 2018
Plan and any instrument or agreement relating to, or Award made under, the 2018
Plan; (ix) except to the extent prohibited by Section 6.2, amend or modify the
terms of any Award at or after grant with the consent of the holder of the
Award; (x)


5

--------------------------------------------------------------------------------




establish, amend, suspend or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the 2018
Plan; and (xi) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the 2018 Plan,
subject to the exclusive authority of the Board under Section 14 hereunder to
amend or terminate the 2018 Plan. The exercise of an Option or receipt of an
Award shall be effective only if an Award Agreement shall have been duly
executed and delivered on behalf of the Company following the grant of the
Option or other Award.


3.2 Committee Discretion Binding. Unless otherwise expressly provided in the
2018 Plan, all designations, determinations, interpretations, and other
decisions under or with respect to the 2018 Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including the Company, any
Subsidiary or Affiliate, any Participant and any holder or beneficiary of any
Award.


3.3 Delegation. Subject to the terms of the 2018 Plan, the Committee’s charter
and applicable law, the Committee may delegate to one or more officers or
managers of the Company or of any Subsidiary or Affiliate, or to a Committee of
such officers or managers, the authority, subject to such terms and limitations
as the Committee shall determine, to grant Awards to or to cancel, modify or
waive rights with respect to, or to alter, discontinue, suspend or terminate
Awards held by Participants who are not officers or trustees of the Company for
purposes of Section 16 of the Exchange Act or who are otherwise not subject to
such section. To the extent that compensation realized in respect of Awards is
intended to (a) be “performance based” under Section 162(m) of the Code and the
Committee is not comprised solely of individuals who are “outside directors”
within the meaning of Section 162(m) of the Code, or (b) satisfy the
requirements of Rule 16b-3 of the Exchange Act and the Committee is not
comprised solely of individuals who are “non-employee director” for purposes of
Section 16 of the Exchange Act and Rule 16b-3 thereunder, the Committee may from
time to time delegate some or all of its functions under the 2018 Plan to a
committee or subcommittee composed of members that meet the relevant
requirements or recuse from the Committee individuals who do not meet the
relevant requirements.


3.4    Administration Errors. Notwithstanding the foregoing, if an Award is
granted in a manner inconsistent with the provisions of Section 2(g) or this
Section 3, such Award shall nevertheless be presumptively valid as of its grant
date to the extent permitted by the applicable laws.


Section 4.
Common Shares Available For Awards.



4.1 Common Shares Available. Subject to the provisions of Section 4.2 hereof,
the maximum aggregate number of Common Shares that may be issued to Participants
and their beneficiaries under the 2018 Plan shall be 3,433,831 Common Shares as
of the Effective Date. Notwithstanding the foregoing and subject to adjustment
as provided in Section 4.2 hereof, (i) no Participant may receive Options or
SARs under the 2018 Plan in any calendar year that, taken together, relate to
more than 1,000,000 Common Shares and (ii) the maximum number of Common Shares
that may be issued by Options intended to be Incentive Share Options shall be
3,433,831 Common Shares. If, after the Effective Date of the 2018 Plan, any
Common Shares covered by an Award granted under this 2018 Plan, or to which such
an Award relates, are forfeited, or if such an Award otherwise terminates,
expires unexercised or is canceled, then the Common Shares covered by such
Award, or to which such Award relates, or the number of Common Shares otherwise
counted against the aggregate number of Common Shares with respect to which
Awards may be granted, to the extent of any such forfeiture, termination,
expiration or cancellation, shall again become Common Shares with respect to
which Awards may be granted in accordance with the formula described above. In
addition, Common Shares that are canceled, tendered or withheld in payment of
all or part of the Option Price or exercise price of an Award or in satisfaction
of withholding tax obligations, and Common Shares that are reacquired with cash
tendered in payment of the Option Price or exercise price of an Award, will be
included in or added to the number of Common Shares available for grant under
the 2018 Plan.




6

--------------------------------------------------------------------------------




4.2 Adjustments. In the event that any unusual or non-recurring transactions,
including an unusual or non-recurring dividend or other distribution (whether in
the form of an extraordinary cash dividend, dividend of Common Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Shares or other securities of the Company,
issuance of warrants or other rights to purchase Common Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Common Shares, then the Committee shall in an equitable and
proportionate manner (and, as applicable, in such equitable and proportionate
manner as is consistent with Sections 422 and 409A of the Code and the
regulations thereunder and with Section 162(m) of the Code) either: (i) adjust
any or all of (1) the aggregate number of Common Shares or other securities of
the Company (or number and kind of other securities or property) with respect to
which Awards may be granted under the 2018 Plan; (2) the number of Common Shares
or other securities of the Company (or number and kind of other securities or
property) subject to outstanding Awards under the 2018 Plan, provided that the
number of Common Shares subject to any Award shall always be a whole number; (3)
the Option Price, base price of a SAR, or purchase price with respect to any
other Award under the 2018 Plan; and (4) the limits on the number of Common
Shares with respect to which Awards may be granted to Participants under the
2018 Plan in any calendar year; (ii) provide for an equivalent award in respect
of securities of the surviving entity (or a parent entity) of any merger,
consolidation or other transaction or event having a similar effect; or (iii)
make provision for a cash payment to the holder of an outstanding Award.


4.3 Substitute Awards. Any Common Shares issued by the Company as Substitute
Awards in connection with the assumption or substitution of outstanding grants
from any acquired corporation shall not reduce the Common Shares available for
Awards under the 2018 Plan.


4.4 Sources of Common Shares Deliverable Under Awards. Any Common Shares
delivered pursuant to an Award may consist, in whole or in part, of authorized
and unissued Common Shares or of issued Common Shares which have been reacquired
by the Company.


Section 5.
Eligibility.



Any Employee, Trustee or Consultant shall be eligible to be designated a
Participant; provided, however, that Non-Employee Trustees shall only be
eligible to receive Awards granted consistent with Section 10.


Section 6.
Share Options And Share Appreciation Rights.



6.1 Grant. Subject to the provisions of the 2018 Plan including, without
limitation, Section 3.3 above and other applicable legal requirements, the
Committee shall have sole and complete authority to determine the Participants
to whom Options and SARs shall be granted, the number of Common Shares subject
to each Award, the Option Price or base price of a SAR and the conditions and
limitations applicable to the exercise of each Option and SAR. An Option may be
granted with or without a related SAR. A SAR may be granted with or without a
related Option. The Committee shall have the authority to grant Incentive Share
Options, and to grant Non-Qualified Share Options. In the case of Incentive
Stock Options, the terms and conditions of such grants shall be subject to and
comply with Section 422 of the Code, as from time to time amended, and any
regulations implementing such statute. A person who has been granted an Option
or SAR under this 2018 Plan may be granted additional Options or SARs under the
2018 Plan if the Committee shall so determine; provided, however, that to the
extent the aggregate Fair Market Value (determined at the time the Incentive
Share Option is granted) of the Common Shares with respect to which all
Incentive Share Options are exercisable for the first time by an Employee during
any calendar year (under all plans described in of Section 422(d) of the Code of
the Employee’s employer corporation and its parent and Subsidiaries) exceeds
$100,000, such Options shall be treated as Non-Qualified Share Options.
Notwithstanding the foregoing, Options or SARs that are intended to qualify as
exempt stock rights under Section 409A of the Code will only be granted to
Participants with respect to which the Common Shares would constitute service
recipient stock (as that term is used in Section 409A).


7

--------------------------------------------------------------------------------






6.2 Price. The Committee in its sole discretion shall establish the Option Price
at the time each Option is granted. Except in the case of Substitute Awards, or
awards adjusted pursuant to Section 4.2, the Option Price of an Option and base
price of a SAR may not be less than one hundred percent (100%) of the Fair
Market Value of the Common Shares with respect to which the Option or SAR is
granted on the date of grant of such Award. Notwithstanding the foregoing and
except as permitted by the provisions of Section 4.2 and Section 14 hereof, the
Committee shall not have the power to (i) amend the terms of outstanding Options
or SARs to reduce the Option Price of such Options or base price of such SARs,
(ii) cancel outstanding Options or SARs and grant substitute Options or SARs
with a lower Option Price than the canceled Options or a lower base price than
the canceled SARs, or (iii) cancel outstanding Options or SARs with an exercise
price above the current Fair Market Value of a Share in exchange for cash or
other securities.


6.3 Term. Subject to the Committee’s authority under Section 3.1 and the
provisions of Section 6.6, each Option and SAR and all rights and obligations
thereunder shall expire on the date determined by the Committee and specified in
the Award Agreement. The Committee shall be under no duty to provide terms of
like duration for Options or SARs granted under the 2018 Plan. Notwithstanding
the foregoing, no Option or SAR shall be exercisable after the expiration of ten
(10) years from the date such Option or SAR was granted.


6.4 Exercise.


(a) Each Option and SAR shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter. The Committee shall have full and
complete authority to determine, subject to Section 6.6 herein, whether an
Option or SAR will be exercisable in full at any time or from time to time
during the term of the Option or SAR, or to provide for the exercise thereof in
such installments, upon the occurrence of such events and at such times during
the term of the Option or SAR as the Committee may determine.


(b) The Committee may impose such conditions with respect to the exercise of
Options, including without limitation, any relating to the application of
federal, state or foreign securities laws or the Code, as it may deem necessary
or advisable. The exercise of any Option granted hereunder shall be effective
only at such time as the sale of Common Shares pursuant to such exercise will
not violate any state or federal securities or other laws.


(c) An Option or SAR may be exercised in whole or in part at any time, with
respect to whole Common Shares only, within the period permitted thereunder for
the exercise thereof, and shall be exercised by written notice of intent to
exercise the Option or SAR, delivered to the Company at its principal office,
and payment in full to the Company at the direction of the Committee of the
amount of the Option Price for the number of Common Shares with respect to which
the Option is then being exercised.


(d) Payment of the Option Price shall be made (i) in cash or cash equivalents,
(ii) at the discretion of the Committee, tendering (either actually or by
attestation,) to the Company or directing the Company to withhold from the
Option, Common Shares, valued at the Fair Market Value of such Common Shares on
the date of exercise (or next succeeding trading date, if the date of exercise
is not a trading date), together with any applicable withholding taxes, such
tendering or withholding to be upon such terms and conditions as determined by
the Committee, (iii) subject to applicable securities laws, by delivering a
notice of exercise of the Option and simultaneously selling the Common Shares
thereby acquired, pursuant to a brokerage or similar agreement approved in
advance by proper officers of the Company, using the proceeds of such sale as
payment of the Option Price, together with any applicable withholding taxes, or
(iv) by a combination of one or more of the foregoing methods. Until the
optionee has been issued the Common Shares subject to such exercise, he or she
shall possess no rights as a shareholder with respect to such Common Shares.




8

--------------------------------------------------------------------------------




(e) At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Common Shares or a combination of
cash and Common Shares. A fractional Common Share shall not be deliverable upon
the exercise of a SAR but a cash payment will be made in lieu thereof.


6.5 Ten Percent Share Rule. Notwithstanding any other provisions in the 2018
Plan, if at the time an Option is otherwise to be granted pursuant to the 2018
Plan, the optionee or rights holder owns directly or indirectly (within the
meaning of Section 424(d) of the Code) Common Shares of the Company possessing
more than ten percent (10%) of the total combined voting power of all classes of
Common Shares of the Company or a parent or subsidiary corporation (within the
meaning of Section 422(b)(6) of the Code), then any Incentive Share Option to be
granted to such optionee or rights holder pursuant to the 2018 Plan shall
satisfy the requirement of Section 422(c)(5) of the Code, and the Option Price
shall be not less than one hundred ten percent (110%) of the Fair Market Value
of the Common Shares of the Company, and such Option by its terms shall not be
exercisable after the expiration of five (5) years from the date such Option is
granted.


6.6 Transferability of Options. An Option shall not be transferable or
assignable except by will or by the laws of descent and distribution and shall
be exercisable, during the Participant’s lifetime, only by the Participant;
provided, however, that in the event the Participant is incapacitated and unable
to exercise his or her Option, if such Option is a Non-Qualified Option, such
Option may be exercised by such Participant’s legal guardian, legal
representative, or other representative whom the Board deems appropriate based
on applicable facts and circumstances.


Section 7.
Restricted Common Shares, Restricted Common Share Units and Restricted Unit
Awards.



7.1 Grant.


(a) Subject to the provisions of the 2018 Plan and other applicable legal
requirements, the Committee shall have sole and complete authority to determine
the Participants to whom Restricted Common Shares and Restricted Common Share
Units shall be granted, the number of Restricted Common Shares and/or the number
of Restricted Common Share Units to be granted to each Participant, the duration
of the period during which, and the conditions under which, the Restricted
Common Shares and Restricted Common Share Units may be forfeited to the Company,
and the other terms and conditions of such Awards. The Restricted Common Share
and Restricted Common Share Unit Awards shall be evidenced by Award Agreements
in such form as the Committee shall from time to time approve, which agreements
shall comply with and be subject to the terms and conditions provided hereunder
and any additional terms and conditions established by the Committee that are
consistent with the terms of the 2018 Plan.


(b) Each Restricted Common Share and Restricted Common Share Unit Award made
under the 2018 Plan shall be for such number of Common Shares as shall be
determined by the Committee and set forth in the Award Agreement containing the
terms of such Restricted Common Share or Restricted Common Share Unit Award.
Such agreement shall set forth a period of time during which the grantee must
remain in the continuous employment of the Company in order for the forfeiture
and transfer restrictions to lapse. If the Committee so determines, the
restrictions may lapse during such restricted period in installments with
respect to specified portions of the Common Shares covered by the Restricted
Common Share or Restricted Common Share Unit Award. The Award Agreement may
also, in the discretion of the Committee, set forth performance or other
conditions under which restrictions on the Common Shares may lapse or that will
subject the Common Shares to forfeiture and transfer restrictions, including by
reference to those performance goals enumerated in Section 11 hereof. The
Committee may, at its discretion, waive all or any part of the restrictions
applicable to any or all outstanding Restricted Common Share and Restricted
Common Share Unit Awards.


(c) Subject to the provisions of the 2018 Plan and other applicable legal
requirements, the Committee shall have sole and complete authority to determine
the Participants to whom Restricted Unit Awards shall be granted, the number of
units in the Operating Partnership to be granted to each Participant, and the
other terms and conditions of such Awards. Units in the


9

--------------------------------------------------------------------------------




Operating Partnership awarded pursuant to a Restricted Unit Award may be subject
to such terms, conditions and restrictions as determined by the Committee for
periods determined by the Committee in addition to the terms, conditions and
restrictions as contained in the limited partnership agreement of the Operating
Partnership.


7.2 Delivery of Common Shares and Transfer Restrictions. At the time of a
Restricted Common Share Award, a certificate representing the number of Common
Shares awarded thereunder shall be registered in the name of the grantee. Such
certificate shall be held by the Company or any custodian appointed by the
Company for the account of the grantee subject to the terms and conditions of
the 2018 Plan, and shall bear such a legend setting forth the restrictions
imposed thereon as the Committee, in its discretion, may determine. The
applicable Award Agreement will specify whether a grantee has the right to
receive dividends and/or the right to vote with respect to the Restricted Common
Shares prior to the lapsing of transfer restrictions. Unless otherwise provided
in the applicable Award Agreement, the grantee shall have all other rights of a
shareholder with respect to the Restricted Common Shares, subject to the
following restrictions: (i) the grantee shall not be entitled to delivery of the
share certificate until the expiration of the restricted period and the
fulfillment of any other restrictive conditions set forth in the Award Agreement
with respect to such Common Shares; (ii) none of the Common Shares may be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of during such restricted period or until after the fulfillment of any such
other restrictive conditions; and (iii) except as otherwise determined by the
Committee at or after grant, all of the Common Shares shall be forfeited and all
rights of the grantee to such Common Shares shall terminate, without further
obligation on the part of the Company, unless the grantee remains in the
continuous employment of the Company for the entire restricted period in
relation to which such Common Shares were granted and unless any other
restrictive conditions relating to the Restricted Common Share Award are met.
Unless otherwise provided in the applicable Award Agreement, any Common Shares,
any other securities of the Company and any other property (except for cash
dividends) distributed with respect to the Common Shares subject to Restricted
Common Share Awards shall be subject to the same restrictions, terms and
conditions as such restricted Common Shares.


7.3 Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the Restricted Common Share
Award are met, or at such earlier time as otherwise determined by the Committee,
all restrictions set forth in the Award Agreement relating to the Restricted
Common Share Award or in the 2018 Plan shall lapse as to the restricted Common
Shares subject thereto, and a share certificate for the appropriate number of
Common Shares, free of the restrictions and restricted share legend, shall be
delivered to the Participant or the Participant’s beneficiary or estate, as the
case may be.


7.4 Payment of Restricted Common Share Units. Each Restricted Common Share Unit
shall have a value equal to the Fair Market Value of a Common Share. Restricted
Common Share Units shall be paid in cash, Common Shares, other securities or
other property, as determined in the sole discretion of the Committee, upon the
lapse of the restrictions applicable thereto, or otherwise in accordance with
the applicable Award Agreement. The applicable Award Agreement will specify
whether a Participant will be entitled to receive dividend rights in respect of
Restricted Common Share Units at the time of any payment of dividends to
shareholders on Common Shares. Unless provided otherwise in the applicable Award
Agreement or otherwise determined by the Committee at or after grant, Restricted
Common Share Units may not be sold, assigned, transferred, pledged, hypothecated
or otherwise encumbered or disposed of, and all Restricted Common Share Units
and all rights of the grantee to such Restricted Common Share Units shall
terminate, without further obligation on the part of the Company, unless the
grantee remains in continuous employment of the Company for the entire
restricted period in relation to which such Restricted Common Share Units were
granted and unless any other restrictive conditions relating to the Restricted
Common Share Unit Award are met.


Section 8.
Performance Awards.



8.1 Grant. The Committee shall have sole and complete authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash or Common Shares (including but not
limited


10

--------------------------------------------------------------------------------




to Restricted Common Shares and Restricted Common Share Units), (ii) valued, as
determined by the Committee, in accordance with the achievement of such
performance goals during such performance periods as the Committee shall
establish, and (iii) payable at such time and in such form as the Committee
shall determine.


8.2 Terms and Conditions. Subject to the terms of the 2018 Plan and any
applicable Award Agreement, the Committee shall determine the performance goals
to be achieved during any performance period, the length of any performance
period, the amount of any Performance Award and the amount and kind of any
payment or transfer to be made pursuant to any Performance Award, and may amend
specific provisions of the Performance Award; provided, however, that such
amendment may not adversely affect existing Performance Awards made within a
performance period commencing prior to implementation of the amendment.


8.3 Payment of Performance Awards. Performance Awards may be paid in a lump sum
or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. The Award Agreements governing Performance Awards will specify the
consequences of a Termination of employment. A Participant’s rights to any
Performance Award may not be sold, assigned, transferred, pledged, hypothecated
or otherwise encumbered or disposed of in any manner, except by will or the laws
of descent and distribution, and/or except as the Committee may determine at or
after grant.


Section 9.
Other Share-Based Awards.



The Committee shall have the authority to determine the Participants who shall
receive an Other Share-Based Award, which shall consist of any right that is (i)
not an Award described in Sections 6 or 7 above and (ii) an Award of Common
Shares or an Award denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Common Shares (including,
without limitation, securities convertible into Common Shares), as deemed by the
Committee to be consistent with the purposes of the 2018 Plan. Subject to the
terms of the 2018 Plan and any applicable Award Agreement, the Committee shall
determine the terms and conditions of any such Other Share-Based Award.




Section 10.
Non-Employee Trustee Awards.



10.1 The Board may provide that all or a portion of a Non-Employee Trustee’s
annual retainer, meeting fees and/or other awards or compensation as determined
by the Board, be payable (either automatically or at the election of a
Non-Employee Trustee) in the form of Non-Qualified Share Options, Restricted
Common Shares, Restricted Common Share Units and/or Other Share-Based Awards,
including unrestricted Common Shares. The Board shall determine the terms and
conditions of any such Awards, including the terms and conditions which shall
apply upon a termination of the Non-Employee Trustee’s service as a member of
the Board, and shall have full power and authority in its discretion to
administer such Awards, subject to the terms of the 2018 Plan and applicable
law.


10.2 Subject to applicable legal requirements, the Board may also grant Awards
to Non-Employee Trustees pursuant to the terms of the 2018 Plan, including any
Award described in Sections 6, 7 or 9 above.




Section 11.
Provisions Applicable To Covered Officers And Performance Awards.



11.1 Notwithstanding anything in the 2018 Plan to the contrary, unless the
Committee determines that a Performance Award to be granted to a Covered Officer
should not qualify as “performance-based compensation” for purposes of Section
162(m), Performance Awards granted to Covered Officers shall be subject to the
terms and provisions of this Section 11.


11

--------------------------------------------------------------------------------




Accordingly, unless otherwise determined by the Committee, if any provision of
the 2018 Plan or any Award Agreement relating to such an Award does not comply
or is inconsistent with Section 162(m), such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee discretion to increase
the amount of compensation otherwise payable to a Covered Officer in connection
with any such Award upon the attainment of the performance criteria established
by the Committee.


11.2 The Committee may grant Performance Awards to Covered Officers based solely
upon the attainment of performance targets related to one or more performance
goals selected by the Committee from among the goals specified below. For the
purposes of this Section 11, performance goals shall be limited to one or more
of the following Company, Subsidiary, Operating Partnership, operating unit,
business segment or division financial performance measures:


 
(a)
earnings before interest, taxes, depreciation and/or amortization;
 
 
 
 
(b)
operating income or profit;
 
 
 
 
(c)
operating efficiencies;
 
 
 
 
(d)
return on equity, assets, capital, capital employed or investment;
 
 
 
 
(e)
net income;
 
 
 
 
(f)
earnings per share;
 
 
 
 
(g)
utilization;
 
 
 
 
(h)
net investment income;
 
 
 
 
(i)
gross profit;
 
 
 
 
(j)
loan loss ratios;
 
 
 
 
(k)
share price or total shareholder return;
 
 
 
 
(l)
net asset growth;
 
 
 
 
(m)
debt reduction;
 
 
 
 
(n)
funds from operations (FFO);
 
 
 
 
(o)
strategic business objectives, consisting of one or more objectives based on
meeting specified cost targets, business expansion goals and goals relating to
acquisitions or divestitures;
 
 
 
 
(p)
property acquisitions;
 
 
 
 
(q)
corporate acquisitions and mergers;
 
 
 
 
(r)
equity offerings; or
 
 
 
 
(s)
any combination thereof.



Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary, Operating Partnership, operating unit,
business segment or division of the Company and/or the past or current
performance of other companies, and in the case of earnings-based measures, may
use or employ comparisons relating to capital, shareholders’ equity and/or
Common Shares outstanding, or to assets or net assets. The Committee may
appropriately adjust any evaluation of performance under criteria set forth in
this


12

--------------------------------------------------------------------------------




Section 11.2 to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs and (v) any other item that is either
unusual or infrequent in nature, as determined in accordance with Accounting
Standards Codification Topic 225-20 “Extraordinary and Unusual Items” and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year.


11.3 With respect to any Covered Officer, the maximum annual number of Common
Shares in respect of which all Performance Awards may be granted under Section 8
of the 2018 Plan is 1,000,000.


11.4 To the extent necessary to comply with Section 162(m), with respect to
grants of Performance Awards, no later than 90 days following the commencement
of each performance period (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (1) select the
performance goal or goals applicable to the performance period, (2) establish
the various targets and bonus amounts which may be earned for such performance
period, and (3) specify the relationship between performance goals and targets
and the amounts to be earned by each Covered Officer for such performance
period. Following the completion of each performance period, the Committee shall
certify in writing whether the applicable performance targets have been achieved
and the amounts, if any, payable to Covered Officers for such performance
period. In determining the amount earned by a Covered Officer for a given
performance period, subject to any applicable Award Agreement, the Committee
shall have the right to reduce (but not increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant in its sole discretion to the assessment of individual or
corporate performance for the performance period.


Section 12.
Termination Of Employment.



The Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a termination of employment with
the Company, its Subsidiaries and Affiliates, including a termination by the
Company, by a Participant voluntarily, or by reason of death, Disability or
Retirement, and may provide such terms and conditions in the Award Agreement or
in such rules and regulations as it may prescribe.


Section 13.
Change In Control.



The Committee may specify in the applicable Award Agreement at or after grant,
or otherwise by resolution prior to a Change in Control, that all or a portion
of the outstanding Awards shall vest, become immediately exercisable or payable
and have all restrictions lifted upon a Change in Control.


Section 14.
Amendment And Termination.



14.1 Amendments to the 2018 Plan. The Board may amend, alter, suspend,
discontinue or terminate the 2018 Plan or any portion thereof at any time;
provided that no such amendment, alteration, suspension, discontinuation or
termination shall be made without shareholder approval if such approval is
necessary to comply with any tax or regulatory requirement (including applicable
stock exchange listing standards) for which or with which the Board deems it
necessary or desirable to comply.


14.2 Amendments to Awards. Subject to the restrictions of Section 6.2, the
Committee may waive any conditions or rights under, amend any terms of or alter,
suspend, discontinue, cancel or terminate, any Award theretofore granted,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination


13

--------------------------------------------------------------------------------




that would materially and adversely affect the rights of any Participant or any
holder or beneficiary of any Award theretofore granted shall not to that extent
be effective without the consent of the affected Participant, holder or
beneficiary.


14.3 Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (and shall
make such adjustments for events described in Section 4.2 hereof) affecting the
Company, any Subsidiary or Affiliate, or the financial statements of the Company
or any Subsidiary or Affiliate, or of changes in applicable laws, regulations or
accounting principles.


14.4 Section 409A Compliance. To the extent applicable, it is intended that this
2018 Plan and any Awards granted under the 2018 Plan comply with the
requirements of Section 409A of the Code and any related regulations or other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service (collectively “Section 409A”).
Notwithstanding any provision of this 2018 Plan or an Award Agreement to the
contrary, if one or more of the payments or benefits received or to be received
by a Participant pursuant to an Award Agreement would cause the Participant to
incur any additional tax or interest under Section 409A, the Committee may
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of Section
409A. Notwithstanding any provision of this 2018 Plan or an Award Agreement to
the contrary, none of the Company, the Operating Partnership, a Subsidiary or
other Affiliate, or their respective employees, officers, directors, trustees,
agents and representatives (including, without limitation, legal counsel) will
not have any liability to any Participant or related party with respect to any
taxes, penalties, interest or other costs or expenses incurred with respect to
or as a result of Section 409A or for damages for failing to comply with Section
409A.


Section 15.
General Provisions.



15.1 Limited Transferability of Awards. Except as otherwise provided in the 2018
Plan, no Award shall be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant, except by will or the laws
of descent and distribution. No transfer of an Award by will or by laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary or appropriate to establish the validity of the transfer.


15.2 Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award may provide the Participant with dividends or dividend equivalents,
payable in cash, Common Shares, other Awards, other securities or other property
on a current or deferred basis. All dividend or dividend equivalents which are
not paid currently may, at the Committee’s discretion, accrue interest, be
reinvested into additional Common Shares or converted into additional Awards,
or, in the case of dividends or dividend equivalents credited in connection with
Performance Awards, be credited as additional Performance Awards and paid to the
Participant if and when, and to the extent that, payment is made pursuant to
such Award.


15.3 No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each Participant.


15.4 Common Share Certificates. All certificates for Common Shares or other
securities of the Company or any Subsidiary or Affiliate delivered under the
2018 Plan pursuant to any Award or the exercise thereof shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the 2018 Plan or the rules, regulations and other requirements of the SEC
or any state securities commission or regulatory authority, any stock exchange
or other market upon which such Common Shares or other securities are then
listed, and any applicable federal or state laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.




14

--------------------------------------------------------------------------------




15.5 Withholding. A Participant may be required to pay to the Company or any
Subsidiary or Affiliate and the Company or any Subsidiary or Affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the 2018 Plan, or from any
compensation or other amount owing to a Participant the amount (in cash, Common
Shares, other securities, other Awards or other property) of any applicable
withholding or other tax-related obligations in respect of an Award, its
exercise or any other transaction involving an Award, or any payment or transfer
under an Award or under the 2018 Plan and to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes. The Committee may provide for additional cash payments to
holders to defray or offset any tax arising from the grant, vesting, exercise or
payment of any Award. The Committee may require or may permit Participants to
elect that the withholding requirement applicable to an Award be satisfied, in
whole or in part, by having the Company withhold, or by tendering to the
Company, Shares having a Fair Market Value equal to the minimum statutory
withholding (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes) that could be imposed on the transaction
and, in any case in which it would not result in additional accounting expense
to the Company, taxes in excess of the minimum statutory withholding amounts.


15.6 Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered to the Participant and may specify the terms
and conditions of the Award and any rules applicable thereto. In the event of a
conflict between the terms of the 2018 Plan and any Award Agreement, the terms
of the 2018 Plan shall prevail. The Committee shall, subject to applicable law,
determine the date an Award is deemed to be granted. The Committee or, except to
the extent prohibited under applicable law, its delegate(s) may establish the
terms of agreements or other documents evidencing Awards under this 2018 Plan
and may, but need not, require as a condition to any such agreement’s or
document’s effectiveness that such agreement or document be executed by the
Participant, including by electronic signature or other electronic indication of
acceptance, and that such Participant agree to such further terms and conditions
as specified in such agreement or document. The grant of an Award under this
2018 Plan shall not confer any rights upon the Participant holding such Award
other than such terms, and subject to such conditions, as are specified in this
2018 Plan as being applicable to such type of Award (or to all Awards) or as are
expressly set forth in the agreement or other document evidencing such Award.


15.7 No Limit on Other Compensation Arrangements. Nothing contained in the 2018
Plan shall prevent the Company or any Subsidiary or Affiliate from adopting or
continuing in effect other compensation arrangements, which may, but need not,
provide for the grant of Options, Restricted Common Shares, Restricted Common
Share Units, Other Share-Based Awards or other types of Awards provided for
hereunder.


15.8 No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Subsidiary or Affiliate. Further, the Company or a Subsidiary or Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the 2018 Plan, unless otherwise expressly provided in an
Award Agreement.


15.9 No Rights as Shareholder. Subject to the provisions of the 2018 Plan and
the applicable Award Agreement, no Participant or holder or beneficiary of any
Award shall have any rights as a shareholder with respect to any Common Shares
to be distributed under the 2018 Plan until such person has become a holder of
such Common Shares. Notwithstanding the foregoing, in connection with each grant
of Restricted Common Shares hereunder, the applicable Award Agreement shall
specify if and to what extent the Participant shall not be entitled to the
rights of a shareholder in respect of such Restricted Common Shares.


15.10 Governing Law. The validity, construction and effect of the 2018 Plan and
any rules and regulations relating to the 2018 Plan and any Award Agreement
shall be determined in accordance with the laws of the State of Maryland without
giving effect to conflicts of laws principles.


15.11 Severability. If any provision of the 2018 Plan or any Award is, or
becomes, or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the 2018 Plan or
any Award under any law


15

--------------------------------------------------------------------------------




deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the 2018 Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the 2018
Plan and any such Award shall remain in full force and effect.


15.12 Other Laws. The Committee may refuse to issue or transfer any Common
Shares or other consideration under an Award if, acting in its sole discretion,
it determines that the issuance or transfer of such Common Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.


15.13 No Trust or Fund Created. Neither the 2018 Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.


15.14 No Fractional Common Shares. No fractional Common Shares shall be issued
or delivered pursuant to the 2018 Plan or any Award, and the Committee shall
determine whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional Common Shares or whether such fractional
Common Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.


15.15 Headings. Headings are given to the sections and subsections of the 2018
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the 2018 Plan or any provision thereof.


Section 16.
Term Of The 2018 Plan.



16.1 Effective Date. The 2018 Plan was approved by the Board on March 17, 2017.
Subject to the approval of the shareholders of the Company at the Company’s 2017
annual meeting of its shareholders, the 2018 Plan shall be effective as of July
30, 2018 (the “Effective Date”); provided, however, that to the extent that
Awards are granted under the 2018 Plan prior to its approval by shareholders,
the Awards shall be contingent on approval of the 2018 Plan by the shareholders
of the Company at such annual meeting.


16.2 Expiration Date. No new Awards shall be granted under the 2018 Plan after
the tenth anniversary of the Effective Date. Unless otherwise expressly provided
in the 2018 Plan or in an applicable Award Agreement, any Award granted
hereunder may, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the tenth
anniversary of the Effective Date.




16